Title: To Benjamin Franklin from the Vicomtesse de Clermont-Tonnerre, 19 July 1780
From: Clermont-Tonnerre, Anne-Marie-Louise Bernard de Boulainvilliers, comtesse de
To: Franklin, Benjamin


le 19 juilliet 1780
MDe. La Vtse De tonnerre a lhoneur De faire mille Complimets a monsieur le Docteur franklin et Celuy de luy envoyer deux Lettre pour les etats unis affin qu’elle parviennent plus Surment a Leurs destination elles Sont de mr le chr De failly qui a eté longtems aux Service des etats unis mde. De tonnerre Sest chargé de Suplier monsieur le docteur de franklin denvoyer Ses lettres avec un de Ses paquets elle espere ne pas Luy etre importune en Luy demandant Cette grace ayant Saisit cette ocasion avec empressement pour le faire Souvenir des habitents du chateau de passy mde. Sa mere et elle Se plaignent du tems quil y a quelles n’ont eu lhoneur de le voir et de luy offrir Lhomage de Leurs attachement.
 
Notation: Mde. Tonnerre.
